EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nidhi Malla on 5/12/2021.

The application has been amended as follows: 

(Currently amended)  A computer-implemented method, executed on a computing device, comprising:
processing content concerning a plurality of patients using a computer assisted coding (CAC) system to define one or more billing codes concerning a social habit status of one or more patients of the plurality of patients;
receiving, from a human user, feedback concerning the accuracy of the one or more billing codes, wherein receiving the feedback comprises receiving user input indicating whether the one or more billing codes were accepted, rejected or modified by the human user;
automatically processing the feedback concerning the accuracy of the one or more billing codes to define one or more confidence scores, wherein automatically processing the feedback comprises automatically processing the received user input indicating whether the one or more billing codes were accepted, rejected or modified by the human user to define the one or more confidence scores; 
defining a first confidence score based on a first billing code accuracy score for a first portion of the content that concerns a first social habit status of a patient;
defining a second confidence score based on a second billing code accuracy score for a second portion of the content that concerns a second social habit status of the patient, wherein the second confidence score is higher than the first confidence score; and
training the CAC system based, at least in part, upon the one or more confidence
scores, wherein training the CAC system based, at least in part, upon the one or more confidence scores comprises training, based on the first and second confidence scores, a model that in determining a social habit status for a subsequent content favors a social habit status associated with a second portion of the subsequent content over a social habit status associated with a first portion of the subsequent content.

(Previously presented)  The computer-implemented method of claim 1, wherein the social habit status of one or more patients includes one or more of:
a smoking status of one or more patients;
a drinking status of one or more patients; and 
a drug use status of one or more patients.

(Canceled)

(Currently amended) The computer-implemented method of claim 1, wherein automatically processing the feedback concerning the one or more billing codes to define one or more confidence scores includes:
identifying a plurality of portions of the content that concern differing social habit statuses of [[a]] the patient.

(Previously presented) The computer-implemented method of claim 4, wherein automatically processing the feedback concerning the one or more billing codes to define one or more confidence scores further includes:
defining a billing code accuracy score for each of the plurality of portions of the content that concern differing social habit statuses of the patient.

(Previously presented) The computer-implemented method of claim 5, wherein automatically processing the feedback concerning the one or more billing codes to define one or more confidence scores further includes:
defining the one or more confidence scores based, at least in part, upon the billing code accuracy score defined for each of the plurality of portions of the content that concern differing social habit statuses of the patient.

(Currently amended) The computer-implemented method of claim 1, wherein training the CAC system based, at least in part, upon the one or more confidence scores includes:

applying the model to an output of the CAC system.

(Currently amended) A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising:
processing content concerning a plurality of patients using a computer assisted coding (CAC) system to define one or more billing codes concerning a social habit status of one or more patients of the plurality of patients;
receiving, from a human user, feedback concerning the accuracy of the one or more billing codes, wherein receiving the feedback comprises receiving user input indicating whether the one or more billing codes were accepted, rejected or modified by the human user;
automatically processing the feedback concerning the accuracy of the one or more billing codes to define one or more confidence scores, wherein automatically processing the feedback comprises automatically processing the received user input indicating whether the one or more billing codes were accepted, rejected or modified by the human user to define the one or more confidence scores; 
defining a first confidence score based on a first billing code accuracy score for a first portion of the content that concerns a first social habit status of a patient;
defining a second confidence score based on a second billing code accuracy score for a second portion of the content that concerns a second social habit status of the patient, wherein the second confidence score is higher than the first confidence score; and
training the CAC system based, at least in part, upon the one or more confidence
scores, wherein training the CAC system based, at least in part, upon the one or more confidence scores comprises training, based on the first and second confidence scores, a model that in determining a social habit status for a subsequent content favors a social habit status associated with a second portion of the subsequent content over a social habit status associated with a first portion of the subsequent content.

(Previously presented) The computer program product of claim 8, wherein the social habit status of one or more patients includes one or more of:
a smoking status of one or more patients;
a drinking status of one or more patients; and 
a drug use status of one or more patients.

(Canceled)

(Currently amended) The computer program product of claim 8, wherein automatically processing the feedback concerning the one or more billing codes to define one or more confidence 
identifying a plurality of portions of the content that concern differing social habit statuses of [[a]] the patient.

(Previously presented)  The computer program product of claim 11, wherein automatically processing the feedback concerning the one or more billing codes to define one or more confidence scores further includes:
defining a billing code accuracy score for each of the plurality of portions of the content that concern differing social habit statuses of the patient.

(Previously presented) The computer program product of claim 12, wherein automatically processing the feedback concerning the one or more billing codes to define one or more confidence scores further includes:
defining the one or more confidence scores based, at least in part, upon the billing code accuracy score defined for each of the plurality of portions of the content that concern differing social habit statuses of the patient.

(Currently amended) The computer program product of claim 8, wherein training the CAC system based, at least in part, upon the one or more confidence scores includes:

applying the model to an output of the CAC system.

(Currently amended)  A computing system including a processor and memory configured to perform operations comprising:
processing content concerning a plurality of patients using a computer assisted coding (CAC) system to define one or more billing codes concerning a social habit status of one or more patients of the plurality of patients;
receiving, from a human user, feedback concerning the accuracy of the one or more billing codes, wherein receiving the feedback comprises receiving user input indicating whether the one or more billing codes were accepted, rejected or modified by the human user;
automatically processing the feedback concerning the accuracy of the one or more billing codes to define one or more confidence scores, wherein automatically processing the feedback comprises automatically processing the received user input indicating whether the one or more billing codes were accepted, rejected or modified by the human user to define the one or more confidence scores; 
defining a first confidence score based on a first billing code accuracy score for a first portion of the content that concerns a first social habit status of a patient;
defining a second confidence score based on a second billing code accuracy score for a second portion of the content that concerns a second social habit status of the patient, wherein the second confidence score is higher than the first confidence score; and
training the CAC system based, at least in part, upon the one or more confidence
scores, wherein training the CAC system based, at least in part, upon the one or more confidence scores comprises training, based on the first and second confidence scores, a model that in determining a social habit status for a subsequent content favors a social habit status associated with a second portion of the subsequent content over a social habit status associated with a first portion of the subsequent content.

(Previously presented) The computing system of claim 15, wherein the social habit status of one or more patients includes one or more of:
a smoking status of one or more patients;
a drinking status of one or more patients; and 
a drug use status of one or more patients.

(Canceled)

(Currently amended) The computing system of claim 15, wherein automatically processing the feedback concerning the one or more billing codes to define one or more confidence scores includes:
identifying a plurality of portions of the content that concern differing social habit statuses of [[a]] the patient.

(Previously presented) The computing system of claim 18, wherein automatically processing the feedback concerning the one or more billing codes to define one or more confidence scores further includes:
defining a billing code accuracy score for each of the plurality of portions of the content that concern differing social habit statuses of the patient.

(Previously presented) The computing system of claim 19, wherein automatically processing the feedback concerning the one or more billing codes to define one or more confidence scores further includes:
defining the one or more confidence scores based, at least in part, upon the billing code accuracy 

(Currently amended)  The computing system of claim 15, wherein training the CAC system based, at least in part, upon the one or more confidence scores includes:

applying the model to output the CAC system.

(Previously presented)  The computer-implemented method of claim 4, wherein identifying the plurality of portions of the content that concern differing social habit statuses of the patient comprises:
identifying the plurality of portions of the content that simultaneously specify conflicting social habit statuses of the patient.

(Previously presented)  The computer-implemented method of claim 5, wherein defining the billing code accuracy score for each of the plurality of portions of the content that concern differing social habit statuses of the patient comprises:
determining, for each of the plurality of portions of the content, whether a respective social habit status indicated in the portion of the content aligns with the feedback.

(Canceled)

Allowable Subject Matter
Claims 1-2, 4-9, 11-16,  and 18-23 are allowed.

The following is an examiner’s statement of reasons for allowance:  The features of “defining a first confidence score based on a first billing code accuracy score for a first portion of the content that concerns a first social habit status of a patient;
defining a second confidence score based on a second billing code accuracy score for a second portion of the content that concerns a second social habit status of the patient, wherein the second confidence score is higher than the first confidence score; and
training the CAC system based, at least in part, upon the one or more confidence
scores, wherein training the CAC system based, at least in part, upon the one or more confidence scores comprises training, based on the first and second confidence scores, a model that in determining a social habit status for a subsequent content favors a social habit status associated with a second portion of the subsequent content over a social habit status associated with a first portion of the subsequent content” .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA A LAM/Primary Examiner, Art Unit 3686